MEMORANDUM OF DISSENT
POINTER, District Judge.
From the circumstances presented to it, the Commission might well have decided to grant Colonial’s request for a waiver of the rules. There had been an abnormal delay between issuance of the new certificate and its receipt by Colonial. Within 60 days after that receipt, Colonial had completed the time-consuming process of computing its eligibility for “E” filings and had submitted its completed letter notices, eleven in all. The public interest would presumably be served by granting Colonial’s applications.1 The alternative to a waiver of the rules — a new regular application by Colonial showing public convenience and necessity — would entail more delay and expense. It can be argued that no prejudice would have resulted to the Commission by grant of the waiver.2
In denying the requested waiver, however, the Commission concluded that Colonial “had more than sufficient notice to prepare and submit its filings by the deadline” and that “no sufficient or proper cause has been demonstrated” for waiving the rules. These reasons, while summary in form, are discernible and understandable. Cf. Securities & Exchange Comm’n v. Chenery Corp., 332 U.S. 194, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947); Colorado Interstate Gas Co. v. Federal Power Comm'n, 324 U.S. 581, 65 S.Ct. 829, 89 L.Ed. 1206 (1945). In support of these conclusions, the Commission had before it, from its own records or from Colonial’s application, the following:
• Colonial was aware of the deadline, a deadline expressed as 60 days from issuance of the certificate, rather than *78from receipt of the certificate. Colonial did not claim that it had received any incorrect or misleading advice, either from its own counsel or from the Commission. (Indeed, at trial, Colonial’s counsel acknowledged that, in response to his oral inquiry, a Commission employee had stated that the time limits would be strictly enforced.)
• Colonial, so far as appeared, had made no special effort to monitor the issuance of the certificate by the Commission.
• Colonial, so far as appeared, did not commence any work on the applications until it had received the new certificate, and then assigned but one person to this important task. (At trial, these matters were conceded by Colonial’s counsel.)
•While claiming to have worked arduously and diligently from that point forward, Colonial did not file the applications — eleven letter notices — until 57 days after receipt of the certificate. On such a schedule, Colonial would have been late in filing even if the certificate had been received only four days after its issuance.
• Colonial did not claim to have been surprised at the work required to complete the eleven letter notices. Indeed, it would have been hard-pressed to make such a contention in view of the fact that it had timely filed approximately a hundred letter notices which had been due on the June 4th deadline.
• Although at some point it must have realized it was not going to meet the deadline, yet Colonial did not within the filing period either (a) file partially complete letter notices, or (b) file any letter notices which it had completed, or (c) file any request for an extension of time.
• Colonial did not claim that its work on the letter notices had been delayed by illness, emergency, or any other such circumstance.
•There was no claim by Colonial that the Commission was guilty of unequal treatment respecting applications for gateway elimination whose deadlines were determined under the 60-day rule. (At trial it was apparently conceded that in no instance had the Commission considered applications or evidence filed more than 60 days after issuance of a new certificate.)
•Colonial actually had some 118 days (rather than 60) in which to complete its applications, more than twice the time in fact needed by it to do the work. On April 30, 1974, the Commission denied a petition for rehearing of its earlier decision which had granted Colonial’s application for the additional operating authority. From that time forward, issuance by the Commission of the certificate was essentially but a ministerial function, subject only to submission by Colonial of certain documentation as to insurance, etc. (By delaying this documentation, Colonial presumably could even have obtained still further time for preparation of the letter notices.) No reason was given in the request for waiver as to why work on the letter notices had not, at least in part, been begun prior to receipt of the certificate — and, if this had been done, the letter notices could certainly have been filed by the August 26th deadline.
These circumstances, in my opinion, provide substantial support for the conclusions reached by the Commission in denying Colonial’s request for a waiver. Were the matter being considered in this court de novo, I would probably have reached a decision contrary to the Commission’s. However, as I view it, the standard for review — and this is no less true with respect to a procedural ruling than with respect to a substantive one — is narrowly drawn and does not permit the court to substitute its judgment for that of the agency. See Bowman Transportation, Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281, 95 S.Ct. 438, 42 L.Ed.2d 447 (1974); Federal Communications Comm’n v. Schrieber, 381 U.S. 279, 85 S.Ct. 1459, 14 L.Ed.2d 383 (1965). I am persuaded that the Commission’s decision had a rational basis, was supported by sub*79stantial evidence on the record, and was neither arbitrary, capricious, nor an abuse of discretion. Accordingly, I would deny Colonial’s complaint in the present case.
By changing the facts of this case, I might find myself in accord with the majority in holding the Commission’s action to have been an abuse of discretion. For example, if Colonial had not received the certificate until one day before the letter notices were due, I too would have concluded that a decision denying a requested waiver should be overturned. But that is not the situation here — and in litigation of this type the particular combination of facts and circumstances is all important to the final outcome. So it is that the authorities cited to the court must likewise be scrutinized with care.
In Squaw Transit Co. v. U. S., 402 F.Supp. 1278 (N.D.Okla.1975) and Frozen Food Express, Inc. v. U. S., 535 F.2d 877 (CA5 1975), the courts were faced with Commission decisions not to allow late-filed evidence to supplement timely-filed applications for gateway eliminations. Both carriers had relied upon misleading advice from Commission personnel as to the effect of the deadline. In Squaw, 402 F.Supp. at 1289, it was noted that the carrier had been diligent in getting the required material to its counsel, but that the counsel had failed to file it timely due to a personal tragedy in his family. In Frozen Food, the court stressed that the effect of the Commission’s decision was to halt tacking operations which the carrier had conducted for over 20 years and which had reached the level of 20,000,000 pounds of freight per year. Of great importance in both cases, the carriers established that the Commission had not acted evenhandedly, but had permitted other applications to be supported with late-filed evidence.
Keen Transport, Inc. v. U. S., 446 F.Supp. 5 (N.D.Ohio 1976), involved an application filed seven days late. As in Squaw and Frozen Food, counsel for the carrier thought his request for an extension had been granted. Also like Squaw and Frozen Food, the court was dealing with the June 4th deadline, where, with thousands of applications being filed, the Commission was found to have acted inconsistently. Indeed, the sole issue in Keen, as defined by the court, was whether the Commission had acted arbitrarily and capriciously in failing to apply uniformly the pertinent deadline.3
The decisions in these three cases — directing the Commission to consider the applications in question on their merits — were grounded upon findings that the Commission, in attempting to administer the filing requirements during the flurry of activity around the general June 4th deadline, had not given equal treatment to carriers similarly situated. No such showing has been made in the ease sub judice.4 Indeed, as previously indicated, the Commission apparently treated Colonial no differently than it had any other carrier required to file within 60 days after issuance of a new certificate. In the only cases called to this court’s attention involving late filing under this special 60-day rule, relief has been denied to the carrier. West Motor Freight, Inc. v. I.C.C., 547 F.2d 1166 (CA3 1976); Dart Truck Co., Inc. v. I.C.C., 555 F.2d 555 (CA6 1977). The Third Circuit’s rationale is not indicated, its summary denial having been issued without formal opinion. A review of the pleadings and briefs reflects that the delay there involved, of almost four months, was not attributed to delay in receipt of the certificate, but to a different (and apparently erroneous) interpretation of the filing requirements by the carrier’s counsel.5 It is *80perhaps of some significance that counsel for the carrier attempted to draw support from the Squaw decision, while making no claim that there had been disparate treatment of carriers faced with the 60-day rule. In Dart Truck, involving a delay from apparent oversight by the carrier, the Sixth Circuit refused to hold the Commission’s ruling as arbitrary or capricious even where the necessary letter applications had actually been received — albeit prematurely — before the deadline.
In sum, the decisions in Squaw, Frozen Food, Keen, West and Dart Truck are not controlling or, indeed, particularly helpful to Colonial in evaluating the facts of the case sub judice. The decision which the Commission had to make on Colonial’s request for a waiver was one which it might be called upon to defend against contentions of unequal treatment, whether raised by Colonial (on denial of the request) or by other delinquent carriers (on grant of the request). Colonial, mindful of the remote possibility that those who had unsuccessfully protested the grant of new authority might commence and prevail in judicial proceedings, took a calculated risk not to begin work on its letter notices until the new certificate was in hand. Its “penny-wise” choice had potential “pound-wise” consequences, inherent in the nature of any limitations period. I would allow to stand the Commission’s decision not to relieve Colonial from the consequences of that choice.

. Within the preceding six months the Commission had reaffirmed its conclusion that the public interest would be served by issuance of the new authority to Colonial. The Commission’s belief that the public interest would normally be served by gateway elimination in letter notice situations, such as here involved, is manifest from its practice of summarily granting letter notices when timely filed. Understandably, the Commission has avoided any attack upon the merits of Colonial’s late-filed applications.


. Looking solely to Colonial’s applications, I would agree that no prejudice would result to the Commission from consideration of the letter notices. Indeed, such a consideration should be preferable from the Commission’s standpoint to a processing of a new regular application from Colonial. However, as demonstrated in Squaw Transit Co. v. U. S., 402 F.Supp. 1278 (N.D.Okl.1975), a waiver respecting Colonial’s application could have significant — and prejudicial — impact upon the Commission’s authority to reject other late-filed applications.


. The court in Keen did express its view that the time limits specified in the gateway elimination rules were inherently unreasonable. To the extent this dicta may have been intended to relate to the 60-day rule here involved, I would disagree.


. Inconsistent treatment by the Commission in enforcing the June 4th deadline, brought about the thousands of applications due at that time, cannot fairly be said to infect its enforcement of the 60-day rule, which involved individual deadlines over an extended period of time.


. Counsel for the carrier in West had interpreted the 60-day filing requirement as inapplicable (due to the new certificate being issued under a *80modification petition, rather than an original application), or as already satisfied (due to timely filed letter notices under the original authority, which subsequently was merely enlarged to include additional commodities), or as not yet matured (due to the omission from the certificate of language which the Commission had indicated would be included).